  Case 18-26748        Doc 17    Filed 10/25/18 Entered 10/25/18 23:24:52           Desc Main
                                  Document     Page 1 of 12



Chase A. Adams (#15080)
ADAMS LAW PLLC
765 East 9000 South Suite A-1
Sandy, UT 84094
Telephone: 801-810-1815
Facsimile: 801-562-5599
Email: chase@adamslaw.legal

Attorneys for HLS of Nevada, LLC

                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        DISTRICT OF UTAH NORTHERN DIVISION

  In Re:
                                                     Bankruptcy Case No. 18-26748
  Brandon Troye Wise and Lynsie Shantell
  Wise                                               (Chapter 13)

            Debtors.                                 Judge Kevin R. Anderson


     OBJECTION TO DEBTORS CHAPTER 13 PLAN FILED SEPTEMBER 10, 2018



       HLS of Nevada, LLC dba Nevada West Financial (“HLS”), by and through the undersigned

counsel, Chase A. Adams of Adams Law PLLC., hereby objects to the Debtors Chapter 13 Plan dated

September 10, 2018, upon the following grounds and for the following reasons:

       1.        HLS, is a perfected, secured creditor, having a lien on a 2014 Dodge Charger

2C3CDXBG2EH130048 (“Collateral”). Pursuant to a Retail Installment Contract and Security

Agreement (“Note”) between HLS and the Debtors dated March 28, 2015, a copy of the note and

title are attached hereto and incorporated herein as Exhibit “A” and Exhibit “B” The outstanding

obligation owed to HLS, Inc. is $12,331.53, together with interest at the contract rate of 24.99 %

percent (“Contract Rate”), costs and attorney fees as provided for in the Note.

       2.        HLS intends to hold Debtor and Debtor’s estate liable for this amount, together



                                                 1
  Case 18-26748       Doc 17     Filed 10/25/18 Entered 10/25/18 23:24:52            Desc Main
                                  Document     Page 2 of 12


with interest, costs and fees as per the contract, if applicable, and accordingly makes demand

upon the Debtors’ estate for $12,331.53 plus interest, costs and fees.

       3.       HLS does not accept Debtors’ Chapter 13 Plan dated September 10, 2018.

       4.       Debtors’ Chapter 13 Plan does not propose to surrender the Collateral.

       5.       The value of property to be distributed under debtor's proposed plan to HLS is

less than the allowed amount of HLS's claim.

       6.      Debtors’ claim the secured value of the Collateral to be $12,000.00

       7.      Debtors’ Plan proposes to pay interest of 3.50 percent on the secured portion.

H L S objects to this interest rate as the Till rate is 8.0 percent. Debtor’s Plan should pay HLS

its secured claim at the Contract Rate.

       8.      To the extent Debtors allege the Collateral is worth less than HLS states in

paragraph 2, HLS requests the Debtors produce an appraisal.

       9.      To the extent Debtors allege the Collateral is damaged or in need of repair, HLS

requests that the debtors produce a copy of any invoices, estimates of repair, accident or claims

reports, or other documents evidencing the damage or repair.

WHEREFORE, HLS objects to Debtors’ Plan, and requests that confirmation be denied unless

the Debtors’ pay $12,331.53 as the secured portion of HLS's claim, together with interest at the

Contract Rate, costs and attorney fees as provided by contract and production of the requested

documents and collateral as set forth herein.

DATED October 26, 2018.

                                                    ADAMS LAW PLLC

                                                    _s/ Chase A. Adams
                                                    Attorney for HLS




                                                2
  Case 18-26748      Doc 17     Filed 10/25/18 Entered 10/25/18 23:24:52          Desc Main
                                 Document     Page 3 of 12




                              CERTIFICATE OF SERVICE

I, Chase A. Adams, attorney for HLS, hereby certify that on October 26, 2018, I served a
copy of the foregoing OBJECTION TO DEBTORS CHAPTER 13 PLAN DATED
S E P T E M B E R 1 0 , 2 0 1 8 upon the following by first class mail, postage prepaid; or by
filing this pleading electronically as an ECF registered attorney of the United States District
Court, I caused the same to be served via ECF.


      Lon A. Jenkins
      (VIA ECF)


       Brian Wurtz
      (VIA ECF)


       Brandon Wise
       Lynsie Wise
       133 E Street
       Helper, UT 84526


                                          Is/ Chase A. Adams




                                               3
Case 18-26748   Doc 17   Filed 10/25/18 Entered 10/25/18 23:24:52   Desc Main
                          Document     Page 4 of 12



                               EXHIBIT A
Case 18-26748   Doc 17   Filed 10/25/18 Entered 10/25/18 23:24:52   Desc Main
                          Document     Page 5 of 12
Case 18-26748   Doc 17   Filed 10/25/18 Entered 10/25/18 23:24:52   Desc Main
                          Document     Page 6 of 12



                                EXHIBIT B
Case 18-26748   Doc 17   Filed 10/25/18 Entered 10/25/18 23:24:52   Desc Main
                          Document     Page 7 of 12
Case 18-26748   Doc 17   Filed 10/25/18 Entered 10/25/18 23:24:52   Desc Main
                          Document     Page 8 of 12
Case 18-26748   Doc 17   Filed 10/25/18 Entered 10/25/18 23:24:52   Desc Main
                          Document     Page 9 of 12
Case 18-26748   Doc 17   Filed 10/25/18 Entered 10/25/18 23:24:52   Desc Main
                          Document     Page 10 of 12
Case 18-26748   Doc 17   Filed 10/25/18 Entered 10/25/18 23:24:52   Desc Main
                          Document     Page 11 of 12
Case 18-26748   Doc 17   Filed 10/25/18 Entered 10/25/18 23:24:52   Desc Main
                          Document     Page 12 of 12
